Title: To Benjamin Franklin from the Selectmen of Boston, [between 18 February 1769 and 13 March 1769]
From: the Selectmen of Boston
To: Franklin, Benjamin


Between February 16 and 24, 1769, the Selectmen twice exchanged letters with the Governor, Francis Bernard, on the subject of false representations made to London about the riots of the previous year and about the convention held in September to protest the Townshend Acts. One of the Selectmen’s letters took specific exception to ex parte depositions, which were of course calculated to present the case against the town without possibility of rebuttal. When Bernard refused to give them satisfaction on this or any other point, the Selectmen decided to publish the exchange and to make their side of the case known in England by writing to a number of people there, Franklin among them. On March 13 a town meeting thanked them for doing so. Hence this letter was sent at some time between the beginning of the altercation and the day of the meeting; in accordance with our usual practice we are assigning it to the earliest likely date, which is that of Bernard’s reply to the protest about depositions.
 
[Between February 18 and March 13, 1769]
With respect to depositions taken ex parte, to the prejudice of the town which we apprehend has been a practise here, his Excellency has not thought propper to be explicit in his reply to our address upon that head. ’Tis a proceeding so contrary to the plain rules of law, and the principles of natural Justice, that it must be held in the utmost detestation, and contempt: And we are perswaded that your regard to equity will induce you to emply your influence to prevent any ill consequences, that may arrise to the towns from so illegal and dangerous a practice. This town Sir, professes to be firmly attached to his Majestys person, family and government, A character which we think cannot fairly be impeached: And they have not been inferior to [any] of their fellow subjects in a regard to peace and good order: of all which were they called, we trust they could give satisfactory evidence [to] the world: But they think they have the right of all other subjects to complain and petition when they are aggrieved. Like all true British subjects they have an invinsible attachment to constitutional liberty, and they will always in decency assert it: their attachment to liberty is construed by those who would build their fortune upon its ruin, a spirit of rebellion—Their complaints under grievances and oppression, a contempt of lawful Authority—such colourings have our enemies given to transactions which if impartially, and clearly view’d would appear to be not only innocent but laudable. Hence appears the necessity the town is under of friends on your side of the water to discover the secret machinations of interested and designing men. We desire no friends, but such as are friends of truth and liberty; and as we esteem you as such, we beg your attention to our interest and remain Sir Your Most Obedient humble Servants
Joshua HenshawJoseph JacksonJohn RuddockJohn HancockSaml. PembertonHenderson Inches
Benjamin Franklin Esq

 
Endorsed: Boston
